Citation Nr: 0523864	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  98-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss with dizziness 
as a result of treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to January 
1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  He testified at a hearing before a RO 
hearing officer in September 1999.  A transcript of the 
hearing is associated with the claims folder.  

When this case was last before the Board in September 2003, 
it was remanded for further development.  The case has been 
returned to the Board for further appellate consideration.


REMAND

The Board is of the opinion that a VA examination would be 
probative in ascertaining whether the veteran has additional 
disability to include hearing loss or dizziness as a result 
of VA surgical procedures beginning in January 1990.  The 
Board notes that the veteran was scheduled for a VA 
examination in July 2003; however, he did not report for the 
examination as scheduled.  Notice of this examination was 
mailed to the veteran at his address of record in Ohio in 
June 2003.  However, VA outpatient treatment records dated 
prior to that date indicate that he had relocated to Florida.  
Following the Board's September 2003 Remand, the veteran 
submitted a statement indicating that he had relocated to 
Florida and requested that his claim be handled by the RO in 
St. Petersburg, Florida.  He provided his Florida address 
which corresponds to the address contained in the VA medical 
records.  The veteran indicated that he had not lived in Ohio 
for three years.  Thereafter, the veteran submitted a request 
in June 2004 for a compensation and pension examination.  

As it is unclear whether the veteran received timely notice 
of the prior VA examination and the veteran has expressed his 
desire to report for a VA examination, the Board is of the 
opinion that a new examination should be scheduled.  In this 
regard, the Board notes that VA outpatient treatment records 
show that the veteran complained of worsening hearing loss 
and dizziness following right ear surgeries performed at VA 
medical facilities.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
existence, severity, and etiology of the 
veteran's right ear hearing loss with 
dizziness.  The claims folder should be 
sent to the examiner for review.  
Consideration of the information in the 
claims folder should be reflected in the 
completed examination report.  

Based on examination results and the 
claims folder review, the examiner should 
answer the following questions:

A.  Is it more likely than not, as 
likely as not, or less likely than 
not that the veteran's right hearing 
loss was caused or chronically 
worsened by VA procedures performed 
in January 1990 and subsequently?

B.  With respect to any right ear 
hearing loss that was caused or 
chronically worsened by the VA 
procedures, is it more likely than 
not, as likely or not, or less 
likely than not that the hearing 
loss or chronic increase in hearing 
loss was due to carelessness, 
negligence, lack or proper skill, 
error in judgment, a similar 
instance of fault on the part or VA, 
or an event not reasonably 
foreseeable.

C.  Is it more likely than not, as 
likely as not, or less likely than 
not that the veteran's disability 
manifested by dizziness was caused 
or chronically worsened by VA 
procedures performed in January 1990 
and subsequently?

D.  With respect to disability 
manifested by dizziness that was 
caused or chronically worsened by 
the VA procedures, is it more likely 
than not, as likely or not, or less 
likely than not that the disability 
or increase in disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, a 
similar instance of fault on the 
part of VA, or an event not 
reasonably foreseeable?

The examiner must also provide the 
supporting rationale for all 
opinions expressed. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.  Then, the RO 
or the AMC should adjudicate the issue on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

